[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE: MOTION FOR ORDER (#545)
The defendant husband is requesting a set-off or "credits", he alleges are due him, as against the judgment rendered in favor of the plaintiff wife and against the CT Page 6251 defendant husband as a result of a jury verdict in a civil matter.
If the real estate in question were sold and the parties were then negotiating the "credits" due the defendant, it might be appropriate under certain circumstances at that time to set-off the "credits" against the judgment if in fact, the judgment had not been previously paid to the plaintiff by the defendant.
The plaintiff wife may have some "credits" of her own that have to be taken into account. Each debt should be paid to the appropriate party at the appropriate time. To do so now, in advance of the sale of the real estate, would be doing an injustice to both parties. The court would not be doing equity to either party, if such a course were followed.
The court is sympathetic to the financial situation the defendant husband finds himself in, based on the defendant's comments regarding his present financial situation. Hopefully, the real estate in question will be sold in the near future and the appropriate "credits" due the defendant as well as the plaintiff can be determined at that time. The issue of "credits" will possibly be the subject of future litigation between the parties and it would be inappropriate for this court to grant the order as requested by the defendant. At the time the property in question is sold, the issue of "credits" will have to be resolved by both parties.
The defendant's Motion for Order is denied.
COPPETO, J.